LOGO [g898703ex10_2logobig.jpg]

Exhibit 10.2

October 7, 2013

Mr. Brent A. Walters

920 Wootton Rd.

Bryn Mawr, PA 19010

 

Subject: Employment Offer

Dear Brent:

On behalf of Rich Lavin, I am pleased to extend the following offer of
employment with Commercial Vehicle Group, Inc. (The “Company”).

 

Job Title General Counsel, Chief Compliance Officer & Corporate Secretary
Start Date Monday, October 28, 2013 Reports To Rich Lavin, President and Chief
Executive Officer Salary $315,000 if annualized, payable bi-weekly Relocation
The Company will pay or reimburse all documented, reasonable and customary
expenses related to your relocation to Central Ohio. Relocation benefits include
home marketing assistance, temporary housing, costs associated with the sale
and/or purchase of a home, and relocation of household goods. Relocation
services may be provided by SIRVA on behalf of Commercial Vehicle Group. The
maximum budget for your relocation is $100,000. Costs incurred in excess of the
budget may be considered but are subject to specific review and additional
approvals as expense overruns are incurred. All eligible expenses must be
incurred and submitted within 12 months of your hire date in order to be
eligible for relocation benefits. All relocation expenses paid or reimbursed by
the Company are recoverable if you resign or are terminated for cause within 24
months of your final relocation payment. The amount recoverable will be equal to
1/24th of the reimbursement for each full month left in the repayment period at
the time of separation.

 

7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360



--------------------------------------------------------------------------------

LOGO [g898703ex10_2logosmall.jpg]

 

Equity

Incentives

You will be eligible to receive equity and other long-term incentive awards
under any applicable plan adopted by the Company during your employment term for
which similarly situated employees are generally eligible. The level of
participation in any such plan shall be determined at the sole discretion of the
Board from time to time. (a) You will be granted, within thirty (30) days of
hire, an award of 10,000 shares of restricted stock pursuant to the terms of the
Company’s Equity Incentive Plan. Such restricted stock will vest ratably over
three years. The terms and conditions of the award shall be governed in all
respects by the definitive documentation related to the grant of such award. (b)
You shall be eligible, pursuant to the terms of the Company’s long-term
incentive plan, to receive an additional discretionary annual restricted stock
and/or restricted cash award. The terms and conditions of such awards will be no
less favorable than those awards granted to other senior officers of the
Company, except to the extent duplicative of the restricted shares received at
hire. Bonus You will be eligible for an annual discretionary award targeted at
75% of your base compensation, pro-rated for 2013 based on your start date. The
2013 Annual Incentive Plan measures are exclusively financial in nature and are
tied to corporate and divisional Net Sales, Operating Profit Margin and Return
on Average Invested Capital targets. Payouts range from 0% - 200% of target
based on performance against plan. Vacation Four weeks per calendar year,
pro-rated for 2013 at 13.33 hours per month. Holidays Ten days, in accordance
with annual observation calendar. Group Benefits Hospital/Surgical/Medical,
Dental and Vision insurance is available for you and all eligible dependents.
Coverage is effective on the first day of the month following your date of hire.
A bi-weekly payroll deduction will apply based on the type of coverage you
select. Group life insurance coverage equal to $750,000 is provided at no cost
to you and with no medical exam required. This coverage is also effective on the
first day of the month following your date of hire. Short term disability
coverage applies after 180 days of employment and provides disability pay at
100% of your base salary for the first two weeks and up to an additional 24
weeks at 60% of base salary. Long term disability coverage takes effect
following the exhaustion of your short term disability coverage. All associates
over the age of eighteen are eligible for enrollment in our 401(k) Savings Plan
on the first day of the month following date of hire. Currently, the company
matching contribution is fifty cents for every dollar contributed, up to 6% of
annual salary. Matching contributions vest ratably over three years.

 

7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360



--------------------------------------------------------------------------------

LOGO [g898703ex10_2logosmall.jpg]

 

You will also be eligible to enroll in Commercial Vehicle Group’s Deferred
Compensation Plan. Details on our salaried benefit programs are enclosed with
this letter. Notwithstanding the foregoing, the Company may modify or terminate
any employee benefit plan at any time.

Stock

Ownership

Pursuant to the Company’s Stock Ownership Guidelines published March 7, 2011,
executive officers are expected to own and hold shares of the Company’s common
stock with a Value (as defined in the Stock Ownership Policy) equal to two times
your annual base salary. Conditional This offer is contingent upon you
successfully passing a pre-employment background check and drug screen.

This offer will remain open through close of business on October 10, 2013. If
you have any questions, please contact me directly at 614-289-0253.

On behalf of Rich Lavin, and all of us at CVG, we anticipate your positive
response and look forward to welcoming you to the organization soon.

 

Sincerely, /s/ Laura Macias Laura L. Macias Vice President Human Resources

 

7800 Walton Parkway / New Albany, OH / 43054 / 614.289.5360